ORDER

PER CURIAM.
Cathleen Brooks (“mother”) appeals from the judgment of the trial court denying her petition for judicial review and her motion to set aside the decision of the Missouri Division of Child Support Enforcement (“MDCSE”), which determined that mother owed past-due child support on a judicially established state debt to California for benefits provided to her son, Christian Hornbeck (“child”) while he lived with his maternal grandmother, Eleanor Hornbeck (“grandmother”).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).